UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1270



MARSHA J. DENNIS,

                                              Plaintiff - Appellant,

          versus


NATIONAL RAILROAD     PASSENGER     CORPORATION
(AMTRAK),

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1280-A)


Submitted:   May 16, 2002                     Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marsha J. Dennis, Appellant Pro Se. Alan Stuart Block, GILBERG &
KIERNAN, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marsha Dennis appeals from the district court’s order granting

summary judgment to the National Railroad Passenger Corporation in

this civil action.    We have reviewed the record and the district

court’s orders and find no reversible error. Dennis challenges the

grant of summary judgment to Appellee on her malicious prosecution

claim   that   asserted   Appellee   caused   her   to   be    arrested   for

trespassing.     Dennis was not charged with trespassing because

Appellee did not seek a warrant for trespassing.              Based on these

facts there can be no finding of malicious prosecution.                    In

addition, Dennis raises issues for the first time on appeal.

Because she has shown no extraordinary circumstances, we decline to

consider these issues.     See Muth v. United States, 1 F.3d 246, 250

(4th Cir. 1993). Finally, Dennis seeks expungement of her criminal

record.   Expungement of a state criminal record must be sought

through the state court system.

     Accordingly, we affirm the district court’s judgment.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                    AFFIRMED




                                     2